9 N.Y.3d 1021 (2008)
881 N.E.2d 1194
852 N.Y.S.2d 8
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
HECTOR FRAZIER, Appellant.
Court of Appeals of the State of New York.
Decided January 15, 2008.
*1022 Appellate Advocates, New York City (Lynn W.L. Fahey and Reyna E. Marder of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens (Karen Wigle Weiss of counsel), for respondent.
Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed. Defendant was informed at the time of sentencing that his sentence would include a mandatory term of post-release supervision.